Title: To George Washington from William Henry Fairfax, 9 November 1757
From: Fairfax, William Henry
To: Washington, George



Sir
New-York, Decr the 9th 1757

As you shewed your Desire for my Welfare by your kind Recommendation to Capt. Cunningham; I think it necessary to apologize for not acquainting you sooner with my Reception and Situation here. I was very kindly received by Lord Loudoun, but as I was in daily Expectations of joining some Regiment either as a Volunteer or commissioned Officer, I was willing to acquaint you with my being well received & well settled at the same time. My being well settled was chiefly owing to Capt. Cunningham. For after delivering my Letters to his Lordship; I intended to have returned to Virginia & serve in your Regt till his Lordship should think proper to give me a Commission. At this time Capt. Cunningham was so ill that I could not see him. But when I delivered him your Letter, & acquainted him with my Intentions, he insisted so strongly upon my continuing with the Forces here; that I immediately laid aside all thoughts of returning to Virginia then; & determined to do nothing without his Advice, while I continued near him. I accordingly went up a

Volunteer to the 44th Regt wch was then encamped at Albany. When I arrived there I was informed that about 100 Volunteers were at that time following the Army here; many of them very well recommended either by Service or Interest, who must all have been provided for before me had I waited till a Commission was given me. This made me embrace the first Opportunity of purchasing; wch happened in a few Days after my Arrival at Albany by a Vacancy in the 28th Regt to wch Lord Loudoun very willingly consented. I am now waiting here for Orders when to join the Regt (wch is at Beau:sejour) or to go on any other Duty. My Commission cost 200£ Sterling wch is the settled Price here, & 100£ more for a Lieutenancy, unless by a private Bargain. I imagine, Sir, that the Vacancy occasioned by my Resignation would be filled up in Consequence of Captn Cunningham’s Letter to you after my Arrival here, Which was the Reason of my not sending a formal Resignation. I am sorry to have received a Commission in a Regt in wch I have done no Service. However my being appointed will save the Expence of an Officer during the time I had Rank in the Regt—I have been with Major Levingston very much since his Arrival in these Parts; who desired me to acquaint you with his being here. He went with me up to Albany; where he was with my Lord Loudoun; who examined him very particularly about the Number, Pay, Cloathing &c. of the Forces in the Pay of the Southern Colonies. He talks much in favour of the Virginia Regt in all Companies, & sometimes makes Comparissons between them & the Regts here, disadvantageous to the latter. I am, Sir, Your much obliged humble Servt

Willm Hy Fairfax


Capt. Cunningham is now recovered.

